



    
E*TRADE FINANCIAL CORPORATION
RESTRICTED STOCK AGREEMENT


E*TRADE Financial Corporation has granted to the Participant named in the Notice
of Grant of Restricted Stock (the “Grant Notice”) to which this Restricted Stock
Agreement (the “Agreement”) is attached an Award consisting of Shares subject to
the terms and conditions set forth in the Grant Notice and this Agreement. The
Award has been granted pursuant to the E*TRADE Financial Corporation 2015
Omnibus Incentive Plan (as amended from time to time, the “Plan”), the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan (the “Plan Prospectus”), (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.


1.Definitions and Construction.
1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.Administration.
2.1Committee Authority. All questions of interpretation concerning the Grant
Notice and this Agreement shall be determined by the “Committee” (as defined
below). All determinations by the Committee shall be final and binding upon all
persons having an interest in this Agreement or the Award, including the
Participant. Any Officer of a Participating Company shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, or election.
2.2Definition of Committee. For purposes of this Agreement, the “Committee”
means the Compensation Committee, the Governance Committee or other committee of
the Board duly appointed to administer the Plan and having such powers as shall
be specified by the Board; provided that if no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.
3.The Award.
3.1Grant and Issuance of Shares. On the Date of Grant, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares set forth in
the Grant Notice. As a condition to the issuance of the Shares, the Participant
shall execute and deliver to the Company, along with the Grant Notice, the Joint
Escrow Instructions in the form attached to the Grant Notice.
3.2No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to a Participating
Company or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered





--------------------------------------------------------------------------------





to a Participating Company or for its benefit having a value not less than the
par value of the shares of Stock issued upon settlement of the Award.
3.3Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to Section 6.
Except as provided by the preceding sentence, a certificate for the Shares shall
be registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.
3.4Issuance of Shares in Compliance with Law. The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares shall be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained. As a condition to the issuance of the Shares, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
4.Vesting of Shares.
4.1Normal Vesting. Except as provided in Section 4.2 and Section 4.3, the Shares
shall vest and become Vested Shares as provided in the Grant Notice subject to
the Participant’s continued Service through such date; provided however, that
Shares that would otherwise become Vested Shares on a date on which a sale of
such Shares by the Participant would violate the Insider Trading Policy of the
Company shall, not withstanding the vesting schedule set forth in the Grant
Notice, become Vested Shares on the next day on which such sale would not
violate the Insider Trading Policy. For purposes of this Section, “Insider
Trading Policy” means the written policy of the Company pertaining to the sale,
transfer or other disposition of the Company’s equity securities by members of
the Board, Officers or other employees who may possess material, non-public
information regarding the Company, as in effect at the time of a disposition of
any Shares.
4.2Acceleration of Vesting Upon Death or Disability. In the event of the
Participant’s termination of Service due to the Participant’s death or
Disability, the vesting of any outstanding but unvested Shares shall be
accelerated in full and the total number of Shares granted hereunder shall be
deemed to be Vested Shares effective as of the date of such termination of
Service.
4.3Acceleration of Vesting Upon a Change in Control. In the event of a Change in
Control, the vesting of the Shares shall be accelerated in full and the Total
Number of Shares shall be deemed Vested Shares effective as of the date of the
Change in Control, provided that the Participant’s Service has not terminated
prior to such date.
4.4Federal Excise Tax Under Section 4999 of the Code.
a.Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the Participant may elect, in his or her sole
discretion and in a manner that does not give rise to additional taxes or a tax
penalty under Section 409A of the Code, to reduce the amount of any acceleration
of vesting called for under this Agreement in order to avoid such
characterization.
b.Determination by Independent Accountants. To aid the Participant in making any
election called for under Section 4.4(a), upon the occurrence of any event that
might reasonably be anticipated to give rise to the acceleration of vesting
under Section 4.2 (an “Event”), the





--------------------------------------------------------------------------------





Company shall promptly request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). Unless the Company and
the Participant otherwise agree in writing, the Accountants shall determine and
report to the Company and the Participant within twenty (20) days of the date of
the Event the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section.
5.Company Reacquisition Right.
Except to the extent otherwise provided in this Agreement or an employment or
services agreement between a Participating Company and the Participant, in the
event that (a) the Participant’s Service terminates for any reason or no reason,
with or without Cause, prior to the date on which the Shares become Vested
Shares, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of, including, without limitation, any transfer to a nominee or agent of
the Participant, any Shares which are not Vested Shares (“Unvested Shares”), the
Company shall automatically reacquire the Unvested Shares, and the Participant
shall not be entitled to any payment therefor (the “Company Reacquisition
Right”).
6.Escrow.
6.1Establishment of Escrow. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant agrees
to deliver to and deposit with an escrow agent designated by the Company the
certificate, and/or the electronic shares, as applicable, evidencing the Shares
to be held by the agent under the terms and conditions of the Joint Escrow
Instructions in the form attached to the Grant Notice (the “Escrow”). Upon the
occurrence of an event described in Section 8 that results in a change in the
character or amount of any outstanding stock of the corporation, any and all
new, substituted or additional securities or other property to which the
Participant is entitled by reason of his or her ownership of the Shares that
remain, following such change, subject to the Company Reacquisition Right shall
be immediately subject to the Escrow to the same extent as the Shares
immediately before such event. The Company shall bear the expenses of the
Escrow.
6.2Delivery of Shares to Participant. Whenever the Participant or the
Participant’s legal representative proposes to sell, exchange, transfer, pledge
or otherwise dispose of any shares of Stock subject to the Escrow, the
Participant shall so notify the Company. As soon as practicable thereafter, the
Company shall determine, in its sole discretion, whether such proposed
disposition would not cause the Company to automatically reacquire such Shares
pursuant to the Company Reacquisition Right. If the condition set forth in the
preceding sentence is satisfied, the Company shall, as soon as practicable, so
notify the Participant and give to the escrow agent a written notice directing
the escrow agent to deliver such Shares to the Participant. As soon as
practicable after receipt of such notice, the escrow agent shall deliver to the
Participant the Shares specified in such notice, and the Escrow shall terminate
with respect to such Shares.
7.Tax Matters.
7.1In General. The Participant shall be solely responsible for the payment of
any and all taxes that arise with respect to the Shares. The Company shall not
be required to withhold any amounts in respect of any such taxes. The
Participant acknowledges that the liability for all applicable taxes legally due
by the Participant is and remains the Participant’s sole responsibility and that
the Company (i) makes no representations or undertakings regarding the tax
treatment in connection with any aspect of the Shares; and (ii) does not commit
to structure the terms of the grant or any aspect of the Shares to reduce or
eliminate Participant’s liability for applicable taxes.





--------------------------------------------------------------------------------





7.2Election Under Section 83(b) of the Code. The Participant understands that he
or she should consult with his or her tax advisor regarding the advisability of
filing with the Internal Revenue Service an election under Section 83(b) of the
Code, which must be filed no later than thirty (30) days after the date of the
acquisition of the Shares pursuant to this Agreement. Failure to timely file an
election under Section 83(b) may result in adverse tax consequences to the
Participant. The Participant acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the Participant of
the acquisition of Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON
WHICH THE PARTICIPANT ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED.
THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS
THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE
COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.
a.The Participant will promptly notify the Company in writing if the Participant
files an election pursuant to Section 83(b) of the Code. The Company intends, in
the event it does not receive from the Participant evidence of such filing, to
claim a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.
8.Adjustments for Changes in Capital Structure.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Award, in order to prevent dilution or enlargement of the Participant’s
rights under the Award. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.
9.Rights as a Stockholder and Service Provider.
The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Section 8. Subject
the provisions of this Agreement, the Participant shall exercise all rights and
privileges of a stockholder of the Company with respect to Shares deposited in
the Escrow pursuant to Section 6. Nothing in this Agreement shall confer upon
the Participant any right to continue in the Service of a Participating Company
or interfere in any way with any right of a Participating Company to terminate
the Participant’s Service at any time.
10.Legends.
The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the





--------------------------------------------------------------------------------





provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include, but shall not be limited to, the
following:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”


11.Transfers in Violation of Agreement.
No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement, until the date on which such
shares become Vested Shares, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any Shares which
will have been transferred in violation of any of the provisions set forth in
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred. In order to enforce its rights under this
Section, the Company shall be authorized to give a stop transfer instruction
with respect to the Shares to the Company’s transfer agent.
12.Miscellaneous Provisions.
12.1Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.
12.2Nontransferability of the Award. The right to acquire Shares pursuant to the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
12.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
12.4Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.
12.5Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address shown below that party’s signature
to the Grant Notice or at such other address as such party may designate in
writing from time to time to the other party.
a.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the parties may deliver electronically any notices called for in





--------------------------------------------------------------------------------





connection with the Escrow and the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
b.Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents, the Grant Notice and notices in
connection with the Escrow, as described in Section 12.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 12.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.5(a).
c.Consent to Electronic Participation. If requested by the Company, the
Participant hereby consents to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant understands, however, that he or she
is not required to consent to electronic participation as described in this
Section.
12.6Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any other agreement between the Participant and a Participating
Company referring to the Award shall constitute the entire understanding and
agreement of the Participant and the Participating Company Group with respect to
the subject matter contained herein or therein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Participating Company Group with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Grant Notice and
the Agreement shall survive any settlement of the Award and shall remain in full
force and effect.
12.7Applicable Law. The construction, interpretation and performance of this
Agreement, and the transactions under it, shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws and choice of law rules.
12.8Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





